November 18, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        VINCENT ZAHORIK, Appellant

NO. 14-14-00564-CV                          V.

  METROPLITAN LIFE INSURANCE COMPANY, MOHSIN NOON, AMY
      CATCHING, AND SUZANNE WYZINSKI-SMITH, Appellees
              ________________________________

     Today the Court heard appellee's motion to dismiss the appeal from the
judgment signed by the court below on June 24, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Vincent Zahorik.


      We further order this decision certified below for observance.